751 So. 2d 619 (1999)
Robert BRONSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-3251.
District Court of Appeal of Florida, Fourth District.
December 1, 1999.
Robert Bronson, Malone, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Sarah B. Mayer, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We must deny the instant petition for writ of mandamus seeking a ruling on petitioner's pending motion for post-conviction relief. It appears that the original motion filed with the trial court clerk has been lost. The trial court ruled on an unsigned and unsworn copy of the motion which was provided to the court as an attachment to a copy of the present petition. The trial court denied the motion for lack of an oath. On this record, we cannot say that the trial court was incorrect. However, since the original motion, lost through no fault of petitioner, may have contained the necessary oath, the trial court should have allowed petitioner to file a second motion, with an oath, to replace the lost original motion. Accordingly, petitioner shall file with the trial court, within thirty (30) days, a second original motion with signature and oath. The trial court shall thereafter rule forthwith.
STEVENSON, TAYLOR and HAZOURI, JJ., concur.